Citation Nr: 0715045	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-36 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric condition, to include phobic 
reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision 
prepared by the San Diego, California, Department of Veterans 
Affairs (VA) Regional Office (RO) for the Providence, Rhode 
Island, RO, which denied the benefit sought on appeal.

While the RO reopened the veteran's claim in the September 
2004 statement of the case (SOC), the Board must address the 
issue of whether new and material evidence has been submitted 
because it determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 
(1995). 

The Board notes that service connection for hypertension was 
denied in a March 2005 rating decision.  The veteran 
disagreed with the denial and an SOC was issued on March 7, 
2006.  The veteran attempted to file VA Form 9 on May 24, 
2006; however, the veteran was notified in June 2006 that his 
substantive appeal was not timely filed.  The issue is not 
currently before the Board.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

The veteran contends that new and material evidence has been 
submitted sufficient to reopen a claim of entitlement to 
service connection for a psychiatric condition, to include 
phobic reaction.  A preliminary review of the record 
discloses that additional development is necessary prior to 
appellate disposition of this claim.

In November 1968, the RO previously denied the claim for 
service connection for phobic reaction on the basis that the 
condition pre-existed service and was not found to have been 
aggravated beyond the natural progress by service.  The 
veteran was notified of the decision in December 1968.  He 
did not file a notice of disagreement (NOD) and as such, the 
decision became final.  38 C.F.R. § 20.302(a).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.

Shortly thereafter, the Court issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought.

In that regard, the Court noted that VA's obligation to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service-connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  The Court further stated 
that the VCAA requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

In the instant case, while the RO provided notice in May 2003 
as to what the evidence must show to establish entitlement to 
service connection, the letter did not address the need for 
new and material evidence.  Thus, the notice does not fully 
comply with the newly specified criteria as noted in Kent, 
supra (i.e. the type of evidence which would be new and 
material based on the reasons for the prior denial).  
Similarly, the September 2004 SOC did not discuss the 
regulatory definition of "new and material" evidence as 
amended in 2001 and thus, the content of the SOC is 
insufficient.  Kent, 20 Vet. App. at 12.  

The Board recognizes that the RO reopened the claim and thus 
did not deem it necessary to provide notice or regulations 
concerning new and material evidence.  However, as noted 
above, the Board must address the issue of new and material 
evidence as a jurisdictional matter.  Following review of the 
record, the Board finds that additional development is 
necessary prior to such a determination.  Thus, an 
opportunity to present evidence that the veteran's 
preexisting psychiatric disorder was aggravated by service 
must be given to the veteran, and this claim must be remanded 
for corrective notice under 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b), Kent, and Dingess/Hartman, that informs the 
veteran of the basis for the prior denial and the evidence 
needed to substantiate the request to reopen as well as the 
underlying claim for service connection.  

A review of the record also discloses the veteran is a 
recipient of Social Security disability compensation.  
Neither a copy of the Administrative Decision awarding 
benefits or the underlying treatment records utilized in 
reaching said determination have been associated with the 
claims folder.  Such should be obtained on remand.  38 C.F.R. 
§ 3.159(c)(2).  

Ongoing medical records pertinent to the issue should also be 
obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, this appeal is REMANDED for the following 
action:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development action required by     
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) are fully 
complied with and satisfied, with respect 
to whether new and material evidence has 
been submitted to reopen the claim for 
service connection for a psychiatric 
condition, to include phobic reaction.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The AOJ should 
review the bases for the previous denial 
(i.e.  that phobic reaction was a pre-
existing disorder requiring evidence of 
aggravation beyond the natural progress 
by service) and tailor the notice 
accordingly.  Id.

2.  The AOJ should obtain pertinent 
treatment records from the VA Medical 
Centers in Boston and Brockton, 
Massachusetts, for the period from March 
2005 to the present.
 
3.  The AOJ should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  After the development requested above 
has been completed to the extent 
possible, the AOJ should again review the 
record.  If any benefits sought on appeal 
remain denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue on appeal.  Appropriate time 
is to be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



